Citation Nr: 1016956	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  06-35 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for low back disorder, 
including as due to a qualifying chronic disability.

2.  Entitlement to service connection for bilateral knee 
disorders, including as due to a qualifying chronic 
disability.


ATTORNEY FOR THE BOARD

S. Punia, Law Clerk


INTRODUCTION

The Veteran had active service from June 1984 to March 1987, 
and from January 2004 to January 2006.  He had active duty in 
the Southwest Asia Theater of Operations during the Persian 
Gulf War from January 2005 to December 2005.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Jackson, 
Mississippi, which denied the benefits sought on appeal.

In March 2008, the Veteran cancelled a Board hearing 
scheduled to be held in Washington, DC (Central Office 
hearing) in March 2008.  The Veteran has not requested that 
the hearing be rescheduled; therefore, his request for a 
hearing is considered withdrawn.  See 38 C.F.R. § 
20.702(e)(2009).

This matter was previously before the Board in September 
2008.  At that time, the previously denied claims were 
remanded to accomplish additional development.  Following the 
requested development, the VA Appeals Management Center (AMC) 
in Washington, D.C., awarded service connection for 
depression and confirmed and continued the RO's denial of 
service connection for low back and bilateral knee 
disabilities.  As such, the claim for service connection for 
depression is no longer on appeal.  Thereafter, the case was 
returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The Veteran asserts that he has had low back and bilateral 
knee disabilities, manifested by joint pain.  The Veteran 
indicates that the onset of these disabilities was during his 
period of active service in the Persian Gulf from January to 
December 2005.  A December 2005 Statement of Medical 
Examination and Duty Status reflects that the Veteran's use 
of a Kevlar jacket and use of interceptor body armor (IBA) 
may have contributed to head, neck, shoulder, back, hip, and 
knee pain.

The Veteran was afforded a VA examination in January 2006.  
The Veteran reported that he developed middle to low back 
pain, as well as bilateral knee pain, during the deployment 
in Iraq.  He complained of low back pain once a week with 
flare-ups, which include symptoms of weakness and stiffness.  
The VA examiners impression was status post sprain, strain of 
the lumbosacral spine and strain of both knees.  X-rays of 
the lumbosacral spine and both knees were normal.  At that 
time, it was unclear whether the VA examiner in fact made a 
diagnosis of a current disability of the lumbosacral spine 
and knees, or whether the status-post assessment referred to 
a historical and retroactive assessment based solely on the 
Veteran's reported symptoms of the low back and knees.  The 
January 2006 VA examination report was found to be inadequate 
for rating purposes because it failed to clearly make or rule 
out current diagnoses of low back and bilateral knee 
disabilities.  

The Veteran was provided with another VA examination in 
January 2009.  The medical opinion provided by the examiner 
was once again insufficient for the Board to make an informed 
decision.  Thus, a new examination and medical opinion are 
necessary.

At the January 2009 VA examination, the Veteran reported he 
still has low back pain with morning stiffness and pain.  He 
stated he has given up strenuous recreational activities, and 
indicated bending and lifting causes excessive back pain.  
Additionally, the Veteran reported that driving or riding in 
a car for extended periods of time elicits pain in both his 
knees.  He expressed that his knees feel stiff and sometimes 
feel as though they are about to give way, greater on the 
right than the left.  The Veteran indicated that the 
patellofemoral joint is the location of most of his knee 
pain.  X-rays of the lumbar spine and knee were obtained.  
The lumbar spine x-ray was normal, however knee x-rays showed 
that there was a slight narrowing of the left knee medial 
compartment.  The examiner diagnosed the Veteran with L5-S1 
disc bulge, chondromalacia patella of the right knee and 
patellar tendinitis of the left knee with early degenerative 
disc disease (DJD).  

The January 2009 VA examiner opined that in the absence of 
any medical evidence of record from the military that it is 
less likely as not that the Veteran's present back and knee 
complaints are the direct and proximate result of any 
incident or occurrence in the military.  In light of the 
above, the Board finds that, while the Veteran was afforded a 
VA examination in January 2009, this examination was 
inadequate because it did not address the Veteran's report of 
in-service back or knee injuries, reports of chronic 
symptomatology in service, or reports of continuous symptoms 
of the back and knees since service separation.  Instead, the 
January 2009 VA opinion relied solely on the lack of evidence 
in the service treatment records as the basis for the 
negative opinion.  Dalton v. Nicholson, 21 Vet. App. 23 
(2007).
 
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the 
Veteran to undergo a VA low back and 
bilateral knees examination.  The relevant 
evidence in the claims file should be made 
available to the VA examiner, and the 
report of the examination should include 
discussion of the relevant history, 
findings, and evidence that form the basis 
for the opinion.  All appropriate tests 
and studies as determined by the examiner 
should be accomplished, and all clinical 
findings should be reported in detail.

In this regard, the examiner should 
consider the Veteran's statements 
regarding the incurrence of the low back 
and bilateral knee pain, in addition to 
his statements regarding the continuity of 
symptomatology.
 
The relevant documents in the claims file 
should be made available to and reviewed 
by the examiner in conjunction with the 
examination.  The examiner should indicate 
in the examination report that the claims 
file was reviewed.  The rationale for the 
opinions, with citation to relevant 
medical findings, should be provided.  The 
VA examiner should set forth examination 
findings, along with a rationale for each 
conclusion reached.

2.  After ensuring that the requested 
action is completed, the RO or AMC should 
re-adjudicate the claim on appeal.  If the 
benefits sought are not fully granted, the 
RO or AMC must furnish a supplemental 
statement of the case (SSOC), before the 
claims files is returned to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran 
is advised to appear and participate in any scheduled VA 
examination(s), as failure to do so may result in denial of 
the claim(s).  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

